DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-11 are pending in the instant invention.  According to the Amendments to the Claims, filed January 27, 2020, claims 1-11 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2017/074446, filed February 22, 2017, which claims priority under 35 U.S.C. § 119(a-d) to CN 201610100165.5, filed February 23, 2016.

Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. § 121 and 35 U.S.C. § 372:
Claims 1-4 and 8, drawn to substituted pyrrolo[2,3-d]pyrimidines of the Formula I, and/or a pharmaceutical composition thereof, classified in class 514, subclass 265.1.

NOTE: Claims 1 and 8 are generic for Group I.  If Group I is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a substituted pyrrolo[2,3-d]-pyrimidine of the Formula I, or a pharmaceutical composition thereof, including a detailed explanation of: (1) how the species reads upon all variables of the Formula I, (2) what claims are readable upon the species, and (3) where the species is disclosed and/or enabled in the specification.

Claims 5 and 6, drawn to a preparation method of a substituted pyrrolo[2,3-d]-pyrimidine of the Formula I-b, classified in class 544, subclass 280.

NOTE: Claim 5 is generic for Group II.  If Group II is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a substituted pyrrolo[2,3-d]-pyrimidine of the Formula I-b, including a detailed explanation of: (1) how the species reads upon all variables of the Formula I-b, (2) what claims are readable upon the species, and (3) where the species is disclosed and/or enabled in the specification.

Claim 7, drawn to a preparation method of a substituted pyrrolo[2,3-d]pyrimidine of the Formula I-c, classified in class 544, subclass 280.

NOTE: Claim 7 is generic for Group III.  If Group III is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a substituted pyrrolo[2,3-d]-pyrimidine of the Formula I-c, including a detailed explanation of: (1) how the species reads upon all variables of the Formula I-c, and (2) where the species is disclosed and/or enabled in the specification.

Claim 9, drawn to a preparation method for a medicine comprising a pharma-ceutical composition comprising a substituted pyrrolo[2,3-d]pyrimidine of the Formula I, classified in class 514, subclass 265.1.

NOTE: Claim 9 is generic for Group IV.  If Group IV is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a substituted pyrrolo[2,3-d]-pyrimidine of the Formula I, or a pharmaceutical composition thereof, including a detailed explanation of: (1) how the species reads upon all variables of the Formula I, and (2) where the species is disclosed and/or enabled in the specification.

Claim 10, drawn to a method for non-therapeutic inhibition of JAK kinase activity, comprising contacting a substituted pyrrolo[2,3-d]pyrimidine of the Formula I… with a JAK kinase, classified in class 544, subclass 280.

NOTE: Claim 10 is generic for Group V.  If Group V is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a substituted pyrrolo[2,3-d]-pyrimidine of the Formula I-c, including a detailed explanation of: (1) how the species reads upon all variables of the Formula I, and (2) where the species is disclosed and/or enabled in the specification.


Claim 11, drawn to a method for prevention or treatment of a JAK kinase related disease… comprising administering… a pharmaceutical composition comprising a substituted pyrrolo[2,3-d]pyrimidine of the Formula I, classified in class 514, subclass 265.1.

NOTE: Claim 11 is generic for Group VI.  If Group VI is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a substituted pyrrolo[2,3-d]-pyrimidine of the Formula I-c, or a pharmaceutical compositionthereof, including a detailed explanation of: (1) how the species reads upon all variables of the Formula I, and (2) where the species is disclosed and/or enabled in the specification.

The inventions are independent or distinct, each from the other because:
The following inventions are related as process of making and product made: I and II; and I and IV.  The inventions are distinct if either or both of the following may be shown: (1) that the process, as recited, may be used to make another and materially different product or (2) that the product, as recited, may be made by another and materially different process.  See MPEP § 806.05(f).  In the instant case, the product, as recited, may be made by another and materially different process.  For example, 5-methyl-N-(4-(methyl(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino)-phenyl)isoxazole-4-carboxamide [Example 2, Group I] may be made by the preparation method of a substituted pyrrolo[2,3-d]pyrimidine of the Formula I-b, as recited in claim 5 [Group II], and a medicine comprising a pharmaceutical composition comprising 5-methyl-N-(4-(methyl(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino)phenyl)isoxazole-4-carboxamide [Example 2, Group I] may be made by the preparation method for a medicine comprising a pharmaceutical composition comprising a substituted pyrrolo[2,3-d]pyrimidine of the Formula I, as recited in claim 9 [Group IV], respectively.
Inventions II and III are related as mutually exclusive species in an intermediate-final product relationship.  The inventions are distinct if the intermediate product is useful to make other than the final product and the species are patentably distinct.  See MPEP § 806.05(j).  In the instant N-(4-(methyl(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino)phenyl)isoxazole-4-carboxamide [Example 2, Group I], which is used to make (E)-2-cyano-3-hydroxy-N-(4-(methyl-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino)phenyl)but-2-enamide [Example 4, Group III], is also deemed to be useful as a non-therapeutic inhibitor of JAK kinase activity [Group V] and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
The following inventions are related as product and process of use: I and V; and I and VI;.  The inventions may be shown to be distinct if either or both of the following may be shown: (1) the process for using the product, as recited, may be practiced with another materially different product or (2) the product, as recited, may be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the product, as recited, may be used in a materially different process of using that product.  For example, 5-methyl-N-(4-(methyl(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino)phenyl)isoxazole-4-carboxamide [Example 2, Group I] may be used in both the method for non-therapeutic inhibition of JAK kinase activity, as recited in claim 10 [Group V], and the method for prevention or treatment of a JAK kinase related disease, as recited in claim 11 [Group VI], respectively.
The following inventions are directed to related processes: II and III; II and IV; II and V; II and VI; III and IV; III and V; III and VI; IV and V; IV and VI; and V and VI.  The related inventions are distinct if: (1) the inventions, as recited, are either incapable of use together or may have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions, as recited, are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions, as recited, are either incapable of use together or may have a materially different design, mode of operation, function, or effect.  
Inventions I and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it may be shown that the product may not be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product may not be made by in the process.  For example, 5-methyl-N-(4-(methyl(7H-pyrrolo[2,3-d]pyrimidin-4-yl)amino)-phenyl)isoxazole-4-carboxamide [Example 2, Group I] may not be made by the preparation method of a substituted pyrrolo[2,3-d]pyrimidine of the Formula I-c, as recited in claim 7 [Group III].  Consequently, as recited, they are mutually exclusive and require materially different designs.  Moreover, the inventions, as recited, do not encompass overlapping subject matter and there is nothing of record to show them to be related.
	Restriction for examination purposes, as indicated, is proper because all inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, and/or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and/or (e) the inventions are likely to raise different non-prior art issues under 
	The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
	Should the inventor or joint inventor traverse on the ground that the inventions are not patentably distinct, the inventor or joint inventor should submit evidence or identify any evidence of record showing the inventions to be obvious variants or clearly admit on the record that the inventions are obvious variants.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
	The inventor or joint inventor is advised that the reply to this requirement to be complete must include: (i) an election of an invention to be examined; and (ii) identification of the claims encompassing the elected invention.

Rejoinder
	The examiner has required restriction between product and process claims.  Where the inventor or joint inventor elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Failure to do so may result in a loss of the right to rejoinder.  Moreover, the inventor or joint inventor should note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
	The inventor or joint inventor is reminded that upon the cancellation of claims to a nonelected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors or joint inventors is no longer an inventor or joint inventor of at least one claim remaining in the invention.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor or joint inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Election of Species
	The inventor or joint inventor is required, under 35 U.S.C. § 121, to elect a single species, for searching purposes and prosecution on the merits only, to which the claims shall be restricted if no generic claim is finally held to be allowable.
	This invention contains claims directed to the following patentably distinct species: see the section entitled Restrictions above.  The species are independent or distinct because, as recited, the different species have mutually exclusive characteristics and are not obvious variants of each other, based on the current record.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, and/or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112(a).
	The election of a species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
	Should the inventor or joint inventor traverse on the ground that the species are not patentably distinct, the inventor or joint inventor should submit evidence or identify any current evidence of record showing the species to be obvious variants or clearly admit on the record that 
	Upon the allowance of a generic claim, the inventor or joint inventor will be entitled to consideration of claims to additional species, which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, the inventor or joint inventor must indicate which are readable upon the elected species.  See MPEP § 809.02(a).
	The inventor or joint inventor is advised that a reply to this requirement must include the following: (i) an identification of the species that is elected, consonant with this requirement; and (ii) a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Invention Information Retrieval (PAIR) system.  Status information for published inventions may be 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624